          4:17-bk-15028 Doc#: 49 Filed: 12/10/20 Entered: 12/10/20 14:40:11 Page 1 of 1
                                                                                              GO11-11(a)/tw   /121

                            IN THE UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION

IN RE: Tina R. Ward                                                              CASE NO:        4:17-bk-15028 T
                                                                                                   Chapter 13

                      CHAPTER 13 ORDER REQUIRING STRICT COMPLIANCE



     Before the court is the Motion to Dismiss filed by the Trustee on 11/03/2020 as a result of the debtor's
failure to make payments as required by the plan. The motion was set for hearing on 12/10/2020. Prior to
the hearing, the motion was settled, and a hearing was not necessary. The court finds that the Debtor is in
default under the terms of the plan. The Trustee has agreed to withdraw the Motion to Dismiss conditioned
upon the debtor complying with the following:

   1.     The debtor shall resume payments to the Trustee by making FULL and TIMELY plan
          payments to be received and credited by the last business day of the month for each month
          during the following period: December 2020 through May 2021.

   IT IS ORDERED that the Trustee's Motion to Dismiss is hereby withdrawn conditioned upon the debtor
complying with the above provisions. Failure of the debtor to comply with this order may result in the
Trustee's Motion to Dismiss being granted and the case being dismissed without further notice or hearing .


Date: 12/10/2020                                                         /s/ Richard D. Taylor
                                                                          Richard D. Taylor
                                                                       U.S. Bankruptcy Judge


cc: Mark T. McCarty, Trustee

     Danyelle J. Walker (Noticed by ECF)
     Law Office Of Danyelle Walker, Pllc
     323 Center Street Ste 1020
     Little Rock, AR 72201

        Tina R. Ward
        P O Box 265
        Sweet Home, AR 72164
